  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 1 of 33 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                 )
JAMES HOFMANN, individually and on               )
behalf of others similarly situated,             )
                                                 )
                                 Plaintiff,      )       Civil Action No. 1:20-cv-4027
                                                 )
                  -against-                      )       CLASS ACTION COMPLAINT
                                                 )        (JURY TRIAL DEMANDED)
LONG ISLAND UNIVERSITY,                          )
                                                 )
                                 Defendant.      )
                                                 )

           Plaintiff James Hofmann (“Plaintiff”), by and through undersigned counsel, brings this

action against Long Island University (“Defendant” or “University”) on behalf of himself and all

others similarly situated, and makes the following allegations based upon information, attorney

investigation and belief, and upon Plaintiff’s own knowledge:

                                   PRELIMINARY STATEMENT

           1.     Plaintiff brings this case as a result of Defendant’s decision not to issue appropriate

refunds for the Spring 2020 semester after canceling in-person classes and changing all classes to

an online/remote format, closing most campus buildings, and requiring all students who could

leave campus to leave as a result of the Novel Coronavirus Disease (“COVID-19”).

           2.     This decision deprived Plaintiff and the other members of the Classes (as described

below) from recognizing the benefits of on-campus enrollment, access to campus facilities, student

activities, and other benefits and services in exchange for which they had already paid fees and

tuition.

           3.     Defendant has either refused to provide reimbursement for the tuition, fees and

other costs that Defendant failed to provide during the Spring 2020 semester, or has provided
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 2 of 33 PageID #: 2




inadequate and/or arbitrary reimbursement that does not fully compensate Plaintiff and members

of the Classes for their losses.

        4.      This action seeks refunds of the amount Plaintiff and other members of the Classes

are owed on a pro-rata basis, together with other damages as pled herein.

                                            PARTIES

        5.      Long Island University is an institution of higher learning located in Brooklyn, New

York.

        6.      Upon information and belief, Defendant has an estimated endowment of

approximately $230 million and more than 8,100 enrolled students during the 2019-2020 academic

year.

        7.      Moreover, upon information and belief, Defendant was allocated more than $7

million of federal stimulus under the CARES Act. The CARES Act directs that institutions must

use at least half of the funds they receive to provide emergency financial aid grants to students for

expenses related to the disruption of campus operations due to COVID-19.

        8.      Plaintiff is an individual and a resident and citizen of the State of West Virginia,

and was a student enrolled at the University during the Spring 2020 term.

                                   JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

        10.     This Court has personal jurisdiction over Defendant because Defendant conducts

business in New York and has sufficient minimum contacts with New York.




                                                 2
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 3 of 33 PageID #: 3




       11.     Venue is proper in this District under 28 U.S.C. 1391(b) because a substantial part

of the events or omissions giving rise to the claims occurred in this District, and because Defendant

is an institution domiciled and doing business in this District.

                                    BACKGROUND FACTS

       12.     Plaintiff was enrolled as a full-time student for the Spring 2020 academic semester

at Defendant’s institution.

       13.     As a precondition for enrollment, Plaintiff was required to and did pay substantial

tuition for the Spring 2020 semester either out of pocket or by utilizing student loan financing, as

did all members of the putative Tuition Class (defined below).

       14.     There are hundreds, if not thousands, of institutions of higher learning in this

country.

       15.     Some institutions of higher learning provide curriculum and instruction that is

offered on a remote basis through online programming which does not provide for physical

attendance by the students.

       16.     Defendant’s institution offers in-person, hands-on programs, “blended” programs,

and fully online distance-learning programs, all of which it markets and prices as separate and

distinct products.

       17.     Plaintiff and members of the proposed Tuition Class did not choose to attend

another institution of higher learning, or to seek an online degree, but instead chose to attend

Defendant’s institution and specifically chose to enroll in the on-campus product.

       18.     Defendant has recognized and admitted the inherent difference between its in-

person and online products, and markets them separately throughout its website and other

publications and circulars, including its academic catalogs.




                                                  3
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 4 of 33 PageID #: 4




       19.     Accordingly, when students pay tuition in exchange for enrollment in the on-

campus program, such students expect to receive, and Defendant has promised to provide, benefits

and services above and beyond basic academic instruction, which include, but are not limited to:

                  Face-to-face interaction with professors, mentors and peers;

                  Access to facilities such as computer labs, study rooms, laboratories, libraries,

                   etc.;

                  Student governance and student unions;

                  Extra-curricular activities, groups, intramurals, etc.;

                  Student art, cultures, and other activities;

                  Exposure to community members of diverse backgrounds, cultures, and schools

                   of thought;

                  Social development and independence;

                  Hands-on learning and experimentation; and

                  Networking and mentorship opportunities.

       20.     Plaintiff’s education was changed from in-person, hands-on learning to online

instruction during the Spring 2020 semester.

       21.     When this happened, Plaintiff was forced from campus and deprived of the benefit

of the bargain for which he had paid, and in exchange for which Defendant had accepted, tuition

as set forth more fully above.

       22.     In addition to tuition, Defendant charges a mandatory University Fee.

       23.     Plaintiff was required to and did pay the mandatory University Fee associated with

his Spring 2020 enrollment at the Brooklyn campus.




                                                  4
    Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 5 of 33 PageID #: 5




        24.     In addition to the broad-based mandatory University Fee, Defendant charges a

myriad of other program or course specific fees, such as the Course Fee paid by Plaintiff.

        25.     As a result of the actions and announcements of Defendant during the Spring 2020

term, Plaintiff and members of the Fees Class (defined below) no longer had the benefit of the

services for which these fees were paid.

        26.     At Defendant’s request and direction, Plaintiff and members of the Classes lost

access to many campus facilities and services thereon throughout the remainder of the Spring 2020

term.

        27.     For example, Plaintiff returned to his home on March 8, 2020 for spring break and

was never allowed to go back, even to gather his belongings from his dormitory.

                                     FACTUAL ALLEGATIONS

        28.     Upon information and belief, Defendant’s Spring term began with the first day of

classes on or about January 21, 2020.1

        29.     Upon information and belief, Defendant’s Spring term was scheduled to conclude

with the last day of examinations on or about May 12, 2020 and commencement ceremonies on

May 20, 2020.2

        30.     Accordingly, Defendant’s spring semester was scheduled and contracted to consist

of approximately 120 days.

        31.     However, as a result of the COVID-19 pandemic, Defendant announced on March

11, 2020 that it would begin delivering classes via electronic channels on March 16, 2020. 3




1
  Academic Calendar & Exam Schedules, https://www.liu.edu/Brooklyn/About/Offices/Registrar/Calendar/.
2
  Id.
3
  Coronavirus Update, https://liu.edu/coronavirus.


                                                     5
     Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 6 of 33 PageID #: 6




           32.      On March 12, 2020, Defendant announced that all online instruction would extend

until the end of the spring semester.4

           33.      Almost immediately students began demanding refunds for the fees and charges

demanded in this action.

           34.      Upon information and belief, petitions have since been circulated, and have

received more than 700 signatures.5

           35.      Based on the dates set forth above, upon information and belief, Defendant’s move

to online classes and constructive eviction of students on March 12, 2020 deprived Plaintiff and

other members of the Classes from access to campus facilities and in-person instruction for

approximately 55% of the semester for which they had contracted.

           36.      Although Defendant continued to offer some level of academic instruction via

online classes, Plaintiff and the other members of the proposed Tuition Class were deprived of the

benefits of on-campus enrollment for which they paid as set forth more fully above.

           37.      These realities notwithstanding, Defendant has refused and continues to refuse to

offer any refund whatsoever with respect to the tuition that has already been paid.

           38.      Likewise, Plaintiff and members of the proposed Fees Class were deprived of

utilizing services for which they have already paid, such as access to campus facilities, student

activities, health services and other opportunities.

           39.      Defendant has announced it will be issuing credit for room and board fees.

Accordingly, this action does not seek to certify an On-Campus Housing Class or Meals Class for

the recovery of those funds. However, Plaintiff reserves the right to amend these allegations should

Defendant fail or refuse to issue these credits as promised.


4
    Coronavirus Update, https://liu.edu/coronavirus.
5
    https://www.change.org/p/long-island-university-partial-tuition-refund.


                                                            6
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 7 of 33 PageID #: 7




                               CLASS ACTION ALLEGATIONS

        40.     Plaintiff brings this action on behalf of himself and as a class action, pursuant to

the provisions of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following

Classes:

                The Tuition Class:

                All people who paid tuition for or on behalf of students enrolled in classes at the
                University for the Spring 2020 semester but were denied live, in-person instruction
                and forced to use online distance learning platforms for the latter portion of that
                semester.

                The Fees Class:

                All people who paid fees for or on behalf of students enrolled in classes at the
                University for the Spring 2020 semester.

        41.     Excluded from the Classes is Long Island University, and any of their respective

members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

and the judicial officers, and their immediate family members, and court staff assigned to this case.

Plaintiff reserves the right to modify or amend the Class definitions, as appropriate, during the

course of this litigation.

        42.     Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

        43.     This action has been brought and may be properly maintained on behalf of the

Classes proposed herein under Rule 23 of the Federal Rules of Civil Procedure.

                              Numerosity: Fed. R. Civ. P. 23(a)(1)

        44.     The members of the Classes are so numerous and geographically dispersed that

individual joinder of all members of the Classes is impracticable. Plaintiff is informed and believes




                                                 7
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 8 of 33 PageID #: 8




that there are thousands of members of the Classes, the precise number being unknown to Plaintiff,

but such number being ascertainable from Defendant’s records. Members of the Classes may be

notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, and/or published notice.

                  Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

       45.     This action involves common questions of law and fact, which predominate over

any questions affecting individual members of the Classes, including, without limitation:

               (a) Whether Defendant engaged in the conduct alleged herein;

               (b) Whether there is a difference in value between enrollment in an online distance

                  learning program and enrollment in a live, on-campus instructional program;

               (c) Whether Defendant breached its contracts with Plaintiff and the other members

                  of the Tuition Class by retaining the portion of their tuition representing the

                  difference between the value of online distance learning and on-campus, in-

                  person enrollment;

               (d) Whether Defendant was unjustly enriched by retaining tuition payments of

                  Plaintiff and the other members of the Tuition Class representing the difference

                  between the value of online distance learning and on-campus, in-person

                  enrollment;

               (e) Whether Defendant breached its contracts with Plaintiff and the other members

                  of the Fees Class by retaining fees without providing the services, benefits

                  and/or programs the fees were contracted to cover;




                                                8
  Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 9 of 33 PageID #: 9




              (f) Whether Defendant was unjustly enriched by retaining fees of Plaintiff and the

                  other members of the Fees Class without providing the services, benefits and/or

                  programs the fees were intended to cover;

              (g) Whether Defendant committed conversion as detailed above against Plaintiff

                  and the other members of the Tuition Class;

              (h) Whether Defendant committed conversion as detailed above against Plaintiff

                  and the other members of the Fees Class;

              (i) Whether Defendant violated New York General Business Law § 349, et seq. as

                  to Plaintiff and the other members of the Tuition Class;

              (j) Whether Defendant violated New York General Business Law § 349, et seq. as

                  to Plaintiff and the other members of the Fees Class;

              (k) Whether certification of any or all of the classes proposed herein is appropriate

                  under Fed. R. Civ. P. 23;

              (l) Whether Class members are entitled to declaratory, equitable, or injunctive

                  relief, and/or other relief; and

              (m) The amount and nature of relief to be awarded to Plaintiff and the other Class

                  members.

                              Typicality: Fed. R. Civ. P. 23(a)(3)

       46.    Plaintiff’s claims are typical of the claims of other members of the Classes because,

among other things, all such members were similarly situated and were comparably injured

through Defendant’s wrongful conduct as set forth herein.




                                                 9
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 10 of 33 PageID #: 10




                                Adequacy: Fed. R. Civ. P. 23(a)(4)

        47.     Plaintiff is an adequate representative of the Classes because his interests do not

conflict with the interests of other members of the Classes he seeks to represent. Plaintiff has

retained counsel competent and experienced in complex litigation and Plaintiff intends to

prosecute the action vigorously. The interests of the Classes will be fairly and adequately protected

by Plaintiff and his counsel.

                                Superiority: Fed. R. Civ. P. 23(b)(3)

        48.     A class action is superior to any other available means for the fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this class action. The damages or other financial detriment suffered by Plaintiff

and other members of the Classes are relatively small compared to the burden and expense that

would be required to individually litigate their claims against Defendant, so it would be

impracticable for members of the Classes to individually seek redress for Defendant’s wrongful

conduct.

        49.     Even if members of the Classes could afford individual litigation, the Court system

likely could not. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, comprehensive supervision by a single court, and finality of the

litigation.

                     Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

        50.     To the extent that a Class does not meet the requirements of Rules 23(b)(2) or

(b)(3), Plaintiff seeks the certification of issues that will drive the litigation toward resolution.




                                                   10
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 11 of 33 PageID #: 11




                  Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

          51.   Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the other members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to members of the Classes as a whole.

                     FOR A FIRST COLLECTIVE CAUSE OF ACTION
                               BREACH OF CONTRACT

                      (Plaintiff and Other Members of the Tuition Class)

          52.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          53.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

          54.   Plaintiff and the other members of the Tuition Class entered into contracts with

Defendant which provided that Plaintiff and other members of the Tuition Class would pay tuition

for or on behalf of students and, in exchange, Defendant would enroll such students and admit

them to campus; granting them the full rights and privileges of student status, including, but not

limited to, access to campus facilities, access to campus activities, and live, in-person instruction

in a physical classroom.

          55.   The rights and privileges of students at the University are set forth by Defendant

through its website academic catalogs, student handbooks, marketing materials and other circulars,

bulletins, and publications.

          56.   These rights and privileges form the basis of the bargain on which prospective

students agree to accept Defendant’s offer of enrollment in exchange for the payment of tuition

and fees.




                                                  11
    Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 12 of 33 PageID #: 12




           57.     One such right is the ability to be physically present on campus, and fully enjoy the

facilities, services and opportunities provided thereon.

           58.     As can be seen from University’s Registrar page, when accepted students accept

Defendant’s offer to enroll in a class, they specifically select the course offered by Defendant,

which includes the campus and the classroom the offered course will be taken. 6




           59.     Defendant does not deny that the physical locations of its campus are a main benefit

of enrollment that attracts many students to the University. See ¶ 73.

           60.     Defendant’s website and recruitment brochures are the primary means through

which Defendant targets prospective new students and attempts to influence such students to apply

for enrollment at its University as opposed to other institutions of higher learning.




6
    https://www.liu.edu/Brooklyn/Enrollment-Services/Registration/.



                                                        12
    Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 13 of 33 PageID #: 13




         61.   Through these publications, Defendant markets to and enrolls students in three

separate and distinct products.

         62.   Defendant specifically markets certain classes and degree programs as being

offered on a fully-online basis.7

         63.   Defendant specifically markets certain classes and degree programs as being

offered on a “blended” learning format. 8

         64.   In a “blended” learning format, Defendant specifically markets programs that

incorporate both on-campus and remote learning. (e.g., M.S. In Adult Nurse Practitioner (Blended

Format): “Approximately 45% of the class sessions are delivered online with the remaining class

sessions delivered face-to-face.”).9

         65.   Indeed, Defendant dedicates an entire section of its website to these online and

“blended” programs, which can be accessed at https://www.liu.edu/online.

         66.   Conversely, Defendant’s publications with respect to non-online classes and non-

“blended” classes are full of references to the on-campus experience, including numerous

references to student activities; campus amenities; class size and student/teacher ratios; campus

diversity, campus location, and the like.

         67.   When visitors enter the admissions home page on Defendant’s website for its

Brooklyn Campus (https://www.liu.edu/brooklyn), they are greeted with a series of photos with

captions titled: “WE ARE LIU.”




7
  LIU Online, https://www.liu.edu/online.
8
  Id.
9
  https://www.liu.edu/~/link.aspx?_id=2C6F5B90CBC04BA2B49714120D5215B8&_z=z.


                                               13
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 14 of 33 PageID #: 14




        68.     The first of these captioned photos shows the Brooklyn campus accompanied with

a message from Defendant: “LIU Brooklyn offers opportunity for every student, all on the safest

campus in New York City.”10

        69.     The second of these captioned photos shows the Kumble Theater of the Performing

Arts accompanied with a message from Defendant: “Kumble Theater of the Performing Arts is a

state-of-the-art performance venue that serves one of the most diverse communities in the nation.

Explore Brooklyn’s rich history, catch a Broadway show in Manhattan, or watch professional

sports and amazing concerts just a few blocks away at the Barclays Center.” 11

        70.     At the bottom of the page that shows the New York City skyline, Defendant states

“Brooklyn is New York’s College Town: LIU Brooklyn is located just steps away from the

Barclays Center; top arts venues like BAM; and the hip restaurants, boutiques, and cafes of Fort

Green. And it’s only a short subway ride to the vast cultural offerings and professional

opportunities of Manhattan.”12

        71.     Prospective students are then led to the “About” page, which is also accompanied

by the New York City skyline.13

        72.     On this page Defendant proclaims to prospective students: “No matter what your

area of interest – business, the arts, pharmacy, education, liberal arts and sciences or healthy

sciences, you will have a unique advantage studying at the Brooklyn campus.”14

        73.     Defendant further represents to prospective students, “Wall Street, the financial

capital of the world, is just a short subway ride away. World-renowned museums, galleries, and



10
   https://www.liu.edu/brooklyn.
11
   Id.
12
   https://www.liu.edu/brooklyn.
13
   About LIU Brooklyn, https://www.liu.edu/brooklyn/About-LIU-Brooklyn.
14
   Id.


                                                    14
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 15 of 33 PageID #: 15




theaters are located in the surrounding neighborhood and throughout the New York metropolitan

area.”15

        74.     Defendant then states: “The campus also has affiliations with some of the top

hospitals, health care facilities and pharmaceutical companies in the world.” 16

        75.     Defendant further addresses prospective students: “The Brooklyn campus has been

providing outstanding educational opportunities to students from all walks of life for more than

eight decades. It is the original unit of Long Island University, one of the largest and most

comprehensive private universities in the country. Known for its excellent academics, renowned

faculty, comprehensive career services, state-of-the-art facilities, Division I athletics and small

class size, the campus educates more than 11,000 credit seeking and continuing education

students”17

        76.     Defendant also offers to prospective students: “At LIU Brooklyn, all students find

an academic community where cultural, ethnic, religious, racial, sexual, and individual differences

are respected and where commonalities are affirmed. This requires the Campus to be open and

welcoming, even as it maintains respect for intellectual, cultural and academic traditions.” 18

        77.     Defendant further explains what prospective students should expect from their on-

campus education: “Recent decades have brought significant upgrades to the campus’ physical

plant, including new structures such as the William Zeckendorf Health Sciences Center; the

Jeanette and Edmund T. Pratt Jr. Center for Academic Studies; the Steinberg Wellness Center,

featuring state-of-the-art fitness center, yoga studios, swimming pool, and expansive outdoor




15
   About LIU Brooklyn, https://www.liu.edu/brooklyn/About-LIU-Brooklyn.
16
   Id.
17
   Id.
18
   Campus History, https://www.liu.edu/brooklyn/About-LIU-Brooklyn/Mission.


                                                    15
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 16 of 33 PageID #: 16




athletics fields; and new simulation rooms and training center in the Harriet Rothkopf Heilbrunn

School of Nursing.19

        78.     Further, Defendant states: “Today, LIU Brooklyn is thriving. Located in the heart

of Downtown Brooklyn’s thriving Cultural District, the campus is a self-contained urban oasis just

steps from world-class arts and entertainment venues like BAM and the Barclays Center and

minutes from Manhattan.”20

        79.     On the “Visit Campus” page, Defendant states: “Brooklyn is hot, and the campus

is right in the heart of it all-located just steps away from Barclays Center; top arts venues; and the

hip restaurants, cafes and boutiques of Fort Green.” 21

        80.     Further on this page, prospective students find: “LIU Brooklyn was ranked the

third-safest campus in the nation and the safest in New York City by the Daily Beast website. Our

beautifully landscaped, self-contained 11-acre campus offers easy access to the resources,

professional opportunities, entertainment and historic attractions of the world’s greatest city. 22

        81.     Defendant goes on to state:

        The city’s hippest neighborhoods—Fort Greene, Williamsburg, Boerum Hill,
        Brooklyn Heights and Clinton Hill—are right in our backyard. Nearby, you’ll find
        Coney Island; the Brooklyn Promenade, with its incredible panoramic views of the
        city; The Brooklyn Botanic Gardens; Prospect Park and the world-famous
        Brooklyn Bridge. And the excitement of Manhattan is just a short subway ride
        away. Wall Street, Broadway, Little Italy, Greenwich Village, Soho, Tribeca, the
        South Street Seaport, Times Square and some of the world’s top museums and
        galleries are all waiting for you to explore. 23

        82.     Upon information and belief, there were no references or disclaimers in any of

Defendant’s websites, circulars, bulletins, publications, brochures, or other advertisements prior


19
   Campus History, https://www.liu.edu/brooklyn/About-LIU-Brooklyn/Mission.
20
   Id.
21
   Visit Campus, https://www.liu.edu/brooklyn/About-LIU-Brooklyn/Visit-Campus.
22
   Id.
23
   Id.


                                                    16
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 17 of 33 PageID #: 17




to February 3, 2020, that even referenced the possibility of in-person classes being changed to fully

online classes at Defendant’s discretion or for any other reason whatsoever after the start of a given

term.24

          83.    In fact, it is clear that, prior to the COVID-19 interruption, Defendant had no plans

whatsoever to offer its in-person classes via an online delivery model. This is evident from the fact

that the University had to postpone education until March 23, 2020 while its professors hurriedly

and ineffectively scrambled to make the switch. 25

          84.    Those prospective students who are interested in enrolling at the University after

consuming the marketing materials described above are invited to complete applications, and some

are selected for and offered admission.

          85.    When a student is offered admission to the University, the student receives a

number of further communications and has a number of additional interactions with Defendant.

          86.    Defendant offered to provide, and members of the Tuition Class expected to

receive, instruction on the physical campus, which is further evidenced by the parties’ prior course

of conduct.

          87.    Those classes for which students expected to receive in-person instruction began

the Spring 2020 semester by providing in-person instruction from Defendant.

          88.    Each day for the weeks and months leading up to March 11, 2020, students attended

physical classrooms to receive in-person instruction, and Defendant provided such in-person

instruction.




24
   Academic Calendar & Exam Schedules, Spring 2020,
https://www.liu.edu/Brooklyn/About/Offices/Registrar/Calendar/.
25
   Coronavirus Update, https://liu.edu/coronavirus.


                                                      17
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 18 of 33 PageID #: 18




       89.      Likewise, upon information and belief, most students were provided with syllabi

and other documents that referenced class meeting schedules, locations, and physical attendance

requirements.

       90.      Each day for the weeks and months prior to announced closures, students had

access to the full campus.

       91.      Accordingly, it is clear that Defendant offered to provide live, in-person education,

together with a full on-campus experience and that members of the Tuition Class accepted that

offer by paying tuition and attending classes during the beginning of the Spring 2020 semester.

       92.      Based on this mutual assent, Plaintiff and other members of the Tuition Class

fulfilled their end of the bargain when they paid tuition for the Spring 2020 semester, either by

paying out of pocket or by using student loan financing, or otherwise.

       93.      However, the University breached the contract with Plaintiff and the other members

of the Tuition Class by moving all classes for the Spring 2020 semester to online distance learning

platforms, and restricting the on-campus experience without reducing or refunding tuition

accordingly.

       94.      This cause of action does not seek to allege “academic malpractice.”

       95.      Rather, it is clear from the facts and circumstances that Defendant offered three

separate and distinct products, one being live, in-person, on-campus education, with its ancillary

and related services, one being “blended,” and the other being online distance education.

       96.      Plaintiff and the other members of the Tuition Class accepted Defendant’s offer for

live, in-person, on-campus education and paid valuable consideration in exchange.

       97.      However, after accepting such consideration from Plaintiff and the other members

of the Tuition Class, Defendant provided an entirely different product, which deprived Plaintiff




                                                 18
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 19 of 33 PageID #: 19




and the other members of Tuition Class of the benefit of the bargain for which they had already

paid.

          98.    Defendant retained tuition monies paid by Plaintiff and other members of the

Tuition Class, without providing them the full benefit of their bargain.

          99.    Plaintiff and other members of the Tuition Class have suffered damage as a direct

and proximate result of Defendant’s breach amounting to the difference in the fair market value of

the services and access for which they contracted and the services and access which they actually

received.

          100.   As a direct and proximate result of Defendant’s breach, Plaintiff and the other

members of the Tuition Class are legally and equitably entitled to damages, to be decided by the

trier of fact in this action, to include disgorgement of the difference between the fair market value

of the online learning provided versus the fair market value of the live, in-person instruction in a

physical classroom on a physical campus for which they contracted.

                     FOR A SECOND COLLECTIVE CAUSE OF ACTION
                               UNJUST ENRICHMENT

                       (Plaintiff and Other Members of the Tuition Class)

          101.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          102.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

          103.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the First Cause of Action

above.




                                                   19
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 20 of 33 PageID #: 20




        104.     Plaintiff and other members of the Tuition Class paid substantial tuition for live,

in-person instruction in physical classrooms on a physical campus.

        105.     Plaintiff and other members of the Tuition Class conferred a benefit on Defendant

when they paid this tuition.

        106.     Defendant has realized this benefit by accepting such payment.

        107.     However, Plaintiff and the other members of the Tuition Class did not receive the

full benefit of their bargain.

        108.     Instead, Plaintiff and the other members of the Tuition Class conferred this benefit

on Defendant in expectation of receiving one product, i.e. live, in-person, instruction in a physical

classroom along with the on-campus experience of campus life as described more fully above, but

they were provided with a completely different product carrying a different fair market value, i.e.,

online instruction devoid of the on-campus experience, access, and services.

        109.     Defendant has retained this benefit, even though Defendant has failed to provide

the services for which the tuition was collected, making Defendant’s retention unjust under the

circumstances.

        110.     It is significantly cheaper for Defendant to provide the online product than the on-

campus product.

        111.     As a result of closing campus and moving classes online, Defendant saved

significant sums of money in the way of reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for

paid work study students, and otherwise.




                                                  20
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 21 of 33 PageID #: 21




          112.   Simply put, it is significantly cheaper to operate a remote, on-line campus than a

fully open physical campus. But even if it was not, it is not the product that students contracted

for, and not the product that they bought.

          113.   Equity and good conscience require that the University return a portion of the

monies paid in tuition to Plaintiff and other members of the Tuition Class.

          114.   This cause of action does not seek to allege “academic malpractice.”

          115.   Defendant should be required to disgorge this unjust enrichment to the extent that

Defendant has retained more than the fair market value for the product that Defendant was able to

provide.

                      FOR A THIRD COLLECTIVE CAUSE OF ACTION
                                BREACH OF CONTRACT

                         (Plaintiff and Other Members of the Fees Class)

          116.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          117.   Plaintiff brings this count on behalf of himself and other members of the Fees Class.

          118.   In addition to tuition, Defendant charges a mandatory University Fee.

          119.   The University Fee applies broadly to all or certain groups of students, while other

fees are program or course based.

          120.   Such fees are set forth not only in amount but also in description and purpose

through the various academic catalogs and on the website.

          121.   As such, it is axiomatic that the monies Plaintiff and other members of the Fees

Class paid towards these fees were intended by both the students and Defendant to cover the

services for which the fees were described and billed.




                                                   21
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 22 of 33 PageID #: 22




       122.    As such, in accepting these terms and paying these fees, a contract was formed

between Plaintiff, including the Fees Class, and Defendant, which provided that Plaintiff and other

members of the Fees Class would pay these fees for or on behalf of themselves and, in exchange,

Defendant would provide or make available the services, benefits and/or programs related to those

fees, as promised.

       123.    It is undisputed that Defendant did not provide use of athletic facilities, the

counseling center, health services, student organization activities, on-campus printing facilities,

campus computer systems, and shuttles.

       124.    Plaintiff and other members of the Fees Class fulfilled their end of the bargain when

they paid these fees for the Spring 2020 semester, either by paying out of pocket or by using student

loan financing, or otherwise.

       125.    However, Defendant breached the contract with Plaintiff and the Fees Class by

moving all classes for the Spring 2020 semester to online distance learning platforms,

constructively evicting students from campus, closing most campus buildings and facilities, and

cancelling most student activities.

       126.    By retaining fees paid by Plaintiff and other members of the Fees Class, without

providing them the full benefit of their bargain, Defendant has not performed its contractual

obligations.

       127.    Plaintiff and other members of the Fees Class have suffered damage as a direct and

proximate result of Defendant’s breach, namely being deprived of the value of the benefits services

and/or programs the fees were intended to cover.

       128.    As a direct and proximate result of Defendant’s breach, Plaintiff and the other

members of the Fees Class are legally and equitably entitled to damages, to be decided by the trier




                                                 22
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 23 of 33 PageID #: 23




of fact in this action, to include disgorgement of the pro-rata amount of fees that were collected

but for which services were not provided.

                    FOR A FOURTH COLLECTIVE CAUSE OF ACTION
                              UNJUST ENRICHMENT

                         (Plaintiff and Other Members of the Fees Class)

          129.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          130.   Plaintiff brings this count on behalf of himself and other members of the Fees Class.

          131.   This claim is pled in the alternative to, and to the extent it is determined a contract

does not exist or otherwise apply, the contract-based claim set forth in the Third Cause of Action

above.

          132.   Defendant has received a benefit at the expense of Plaintiff and other members of

the Fees Class to which it is not entitled.

          133.   Plaintiff and other members of the Fees Class paid substantial student fees for on-

campus benefits, access and services and did not receive the full benefit of the bargain.

          134.   Plaintiff and other members of the Fees Class conferred this benefit on Defendant

when they paid the fees.

          135.   Defendant realized this benefit by accepting such payment.

          136.   Defendant has retained this benefit, even though Defendant has failed to provide

the services, benefits and/or programs for which the fees were collected, making Defendant’s

retention unjust under the circumstances.

          137.   It is significantly cheaper for Defendant to provide the online product than the on-

campus product.




                                                   23
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 24 of 33 PageID #: 24




          138.   As a result of closing campus and moving classes online, Defendant saved

significant sums of money in the way of reduced utility costs, reduced maintenance and staffing

requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for

paid work study students, and otherwise.

          139.   Simply put, it is significantly cheaper to operate a remote, on-line campus than a

fully open physical campus.

          140.   Equity and good conscience require that Defendant return a pro-rata portion of the

monies paid in fees to Plaintiff and other members of the Fees Class.

          141.   Defendant should be required to disgorge this unjust enrichment to the extent that

Defendant has retained more than the fair market value for the product that Defendant was able to

provide.

                      FOR A FIFTH COLLECTIVE CAUSE OF ACTION
                                    CONVERSION

                       (Plaintiff and Other Members of the Tuition Class)

          142.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          143.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

          144.   The two key elements of conversion are (1) Plaintiff’s legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendant’s

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiff’s right.




                                                   24
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 25 of 33 PageID #: 25




          145.   Plaintiff and members of the Tuition Class have an identifiable legal ownership to

the right and services of an in-person, on-campus educational experience and paid tuition funds

for the same.

          146.   As set forth above, Defendant has not provided those services or access to the

exclusion of Plaintiff’s and other members of the Tuition Class’s rights.

          147.   As set forth above, Plaintiff and other members of the Tuition Class have not, to

date, received from Defendant a proper reimbursement for tuition paid to Defendant for the 2020

Spring semester.

          148.   Defendant has received and retained possession of Plaintiff’s and other members

of the Tuition Class’s full payments for tuition for the 2020 Spring semester.

          149.   Defendant’s continued possession of the full payments for the 2020 Spring semester

tuition is adverse and in derogation of Plaintiff’s and the other members of the Tuition Class’s

entitlement to such funds.

          150.   Defendant refuses to remit Plaintiff’s and the other members of the Tuition Class’s

reimbursement for tuition paid for the 2020 Spring semester.

          151.   Defendant has therefore converted and continues to convert Plaintiff’s and the other

members of the Tuition Class’s 2020 Spring semester tuition.

                      FOR A SIXTH COLLECTIVE CAUSE OF ACTION
                                    CONVERSION

                         (Plaintiff and Other Members of the Fees Class)

          152.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          153.   Plaintiff brings this count on behalf of himself and other members of the Fees Class.




                                                   25
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 26 of 33 PageID #: 26




         154.   The two key elements of conversion are (1) Plaintiff’s legal ownership or an

immediate superior right of possession to a specific identifiable thing, and (2) Defendant’s

unauthorized dominion over the thing in question or interference with it, to the exclusion of

Plaintiff’s right.

         155.   Plaintiff, and other members of the Fees Class, have an identifiable legal ownership

to the right and services of an in-person, on-campus educational experience and paid fees for the

same.

         156.   As set forth above, Defendant has not provided or made available those services,

benefits, programs, and/or access thereto, to the exclusion of Plaintiff’s and other members of the

Fees Class’s rights.

         157.   As set forth above, Plaintiff and other members of the Fees Class have not, to date,

received from Defendant a proper reimbursement for fees paid to Defendant for the 2020 Spring

semester.

         158.   Defendant has received and retained possession of Plaintiff’s and other members

of the Fees Class’s payments for fees for the 2020 Spring semester.

         159.   Defendant’s continued possession of payments for 2020 Spring semester fees is

adverse and in derogation of Plaintiff’s and other members of the Fees Class’s entitlement to such

funds.

         160.   Defendant refuses to remit to Plaintiffs and other members of the Fees Class a

reimbursement for fees paid for the 2020 Spring semester.

         161.   Defendant has therefore converted and continues to convert Plaintiff’s and other

members of the Fees Class’s 2020 Spring semester fees.




                                                 26
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 27 of 33 PageID #: 27




                FOR A SEVENTH COLLECTIVE CAUSE OF ACTION
          VIOLATIONS OF NY GENERAL BUSINESS LAW § 349, § 350, ET SEQ.

                       (Plaintiff and Other Members of the Tuition Class)

          162.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          163.   Plaintiff brings this count on behalf of himself and other members of the Tuition

Class.

          164.   New York General Business Law § 349 provides for consumer protection by

declaring as unlawful “Deceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service in this state . . . .”

          165.   New York General Business Law § 350 provides that “False advertising in the

conduct of any business trade or commerce or in the furnishing of any service in this state is hereby

declared unlawful.”

          166.   Defendant, through its agents, servants, and employees, engaged in unlawful,

unfair, deceptive and fraudulent acts and practices in violation of New York General Business Law

§ 349, § 350, et seq. by engaging in the activities described herein.

          167.   Defendant is a private university which, among other things, offered in-person,

hands-on curriculum to Plaintiff and other members of the Tuition Class.

          168.   Plaintiff and other members of the Tuition Class are consumers who have paid

substantial tuition and fees to attend in-person, hands-on curriculum at Defendant’s University for

the Spring 2020 semester.

          169.   Defendant’s efforts to sell its services to prospective students, which included

Plaintiffs and other members of the Tuition Class, were “consumer-oriented.”




                                                   27
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 28 of 33 PageID #: 28




       170.    As part of its marketing practices and recruitment efforts, as described above,

Defendant made numerous statements, representations and omissions to the public (including

Plaintiff and the other members of the Tuition Class) with respect to the in-person educational

opportunity and on-campus experience that students who enrolled at the University would receive.

Such statements, representations, and omissions, which were uniform and identical in nature, were

intended to induce potential students to enroll at the University for the Spring 2020 semester.

       171.    With the reasonable expectation that students who enrolled at the University would

receive in-person academic instruction with an on-campus experience for the entire 2020 Spring

semester, Plaintiff and other members of the Tuition Class paid tuition to Defendant.

       172.    However, students did not receive an in-person academic instruction with on-

campus experience, access and services for the entire Spring 2020 semester. As a result, Plaintiff

and other members of the Tuition Class were proximately caused to pay inflated tuition because

they were deprived of in-person academic instruction and an on-campus experience, access and

services for the Spring 2020 semester.

       173.    Therefore, the aforementioned statements, representations and omissions made by

the University were objectively false, misleading and deceptive to Plaintiff and other members

Tuition Class, as well as the public at large.

       174.    Defendant’s above-alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiff and other members of the Tuition Class because

students enrolled for the Spring 2020 semester did not benefit from on-campus academic

instruction and a unique on-campus experience during the entire spring term.




                                                 28
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 29 of 33 PageID #: 29




          175.   In fact, Plaintiff and other students were not permitted to receive and benefit from

on-campus academic instruction and a unique on-campus experience during the entire Spring 2020

semester.

          176.   Defendant’s acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the University then they would be entitled to receive

in-class instruction and a unique campus experience for the entire Spring 2020 semester.

          177.   Plaintiff and other members of the Tuition Class were deceived and injured because

students did not receive in-class instruction and a unique campus experience for the entire Spring

2020 semester.

          178.   As a result of Defendant’s foregoing violations of New York General Business Law

§ 349, § 350, et seq., Defendant has directly and proximately caused damage to Plaintiff and other

members of the Tuition Class. Accordingly, Plaintiff and other members of the Tuition Class are

entitled to recover actual damages in an amount to be determined at trial, and an award of

reasonable attorney’s fees, expenses, costs and disbursements.

                FOR AN EIGHTH COLLECTIVE CAUSE OF ACTION
           VIOLATIONS OF NY GENERAL BUSINESS LAW § 349, §350 ET SEQ.

                         (Plaintiff and Other Members of the Fees Class)

          179.   Plaintiff incorporates by reference all preceding allegations as though fully set forth

herein.

          180.   Plaintiff brings this count on behalf of himself and other members of the Fees Class.

          181.   Defendant’s actions constitute unlawful, unfair, deceptive, and fraudulent practices

as defined by New York’s Deceptive Acts and Practices Law, NY General Business Law § 349, §

350, et seq.




                                                   29
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 30 of 33 PageID #: 30




       182.    Consumer-oriented conduct has been defined as conduct that potentially affects

similarly situated consumers.

       183.    Defendant is a private university which, among other things, offered in-person,

hands-on curriculum to Plaintiff and other members of the Fees Class and its efforts to sell its

services to prospective students, which included Plaintiff was “consumer-oriented.”

       184.    Plaintiff and other members of the Fees Class were required to pay a mandatory

University Fee as a condition to student enrollment at the University for the Spring 2020 semester

as well as various fees for specific courses, such as the Course Fee paid by Plaintiff.

       185.    As discussed above, Defendant made statements, representations, and omissions to

the public, including Plaintiff and other members of the Fees Class, with respect to such fees.

       186.    These statements, representations and omissions, which were uniform and identical

in nature, were intended to induce potential students, including Plaintiff and members of the Fees

Class, to enroll at the University and pay or cause to have paid the mandatory University Fee and

additional course specific fees for the Spring 2020 semester.

       187.    With the reasonable expectation that students who enrolled at the University would

be entitled to receive services, programs and/or benefits for which fees were charged for the entire

Spring 2020 semester, Plaintiff and other members of the Fees Class agreed to pay such fees.

       188.    However, students did not receive the services, programs and/or benefits for which

such fees were charged for the entire Spring 2020 semester. As a result, Plaintiff and other

members of the Fees Class were proximately caused to overpay such fees because the related

services, programs and/or benefits were not available to students for the entire Spring 2020

semester.




                                                 30
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 31 of 33 PageID #: 31




       189.    Therefore, the aforementioned statements, representations and omissions made by

the University were objectively false, misleading and deceptive to Plaintiff and other Fees Class

Members, as well as the public at large.

       190.    Defendant’s above alleged actions constitute unfair business practices since the

actions were deceptive and injurious to Plaintiff and other members of the Fees Class because

students enrolled at the University did not receive services, programs and/or benefits for which

fees were paid for the entire Spring 2020 semester.

       191.    Defendant’s acts and practices were designed to lead potential students, and the

public, to believe that if students enrolled at the University and paid the mandatory University Fee

as well as course specific fees then they would be entitled to receive the services, programs and/or

benefits for which such fees were charged and paid for the entire Spring 2020 semester.

       192.    Plaintiff and other members of the Fees Class were deceived and injured because

students were not entitled to receive the services, programs and/or benefits for which the fees were

charged and paid for the entire Spring 2020 semester.

       193.    As a result of Defendant’s foregoing violations of New York General Business Law

§ 349, §350, et. seq., Defendant has directly and proximately caused damage to Plaintiff and

members of the Fees Class and are entitled to recover actual damages in an amount to be

determined at trial, and an award of reasonable attorney’s fees, expenses, costs, and disbursements.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, prays for

judgment in their favor and against Defendant as follows:

       A.      Certifying the Classes as proposed herein, designating Plaintiff as Class

representative, and appointing undersigned counsel as Class Counsel;




                                                31
 Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 32 of 33 PageID #: 32




          B.     Declaring that Defendant is financially responsible for notifying the Class members

of the pendency of this action;

          C.     Declaring that Defendant has wrongfully kept monies paid for in tuition and fees;

          D.     Requiring that Defendant disgorge amounts wrongfully obtained for tuition and

fees;

          E.     Awarding injunctive relief as permitted by law or equity, including enjoining

Defendant from retaining the pro-rated, unused monies paid for in tuition and fees;

          F.     Scheduling a trial by jury in this action;

          G.     Awarding Plaintiff’s reasonable attorney’s fees, costs and expenses, as permitted

by law;

          H.     Awarding pre and post-judgment interest on any amounts awarded, as permitted by

law; and

          I.     Awarding such other and further relief as may be just and proper.

                                    DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury

in this action of all issues so triable.

Dated: August 28, 2020

                                                        MOREA SCHWARTZ BRADHAM
                                                        FRIEDMAN & BROWN LLP

                                                        By: /s/ Peter B. Katzman
                                                        Peter B. Katzman
                                                        John M. Bradham
                                                        444 Madison Avenue, 4th Floor
                                                        New York, NY 10022
                                                        Tel: (212) 695-8050
                                                        Email: pkatzman@msbllp.com
                                                                jbradham@msbllp.com




                                                   32
Case 1:20-cv-04027-BMC Document 1 Filed 08/28/20 Page 33 of 33 PageID #: 33




                                         ANASTOPOULO LAW FIRM, LLC

                                         By: /s/ Eric M. Poulin
                                                 Eric M. Poulin, Esq. *
                                                 Roy T. Willey, IV, Esq. *
                                                 32 Ann Street
                                                 Charleston, SC 29403
                                                 Tel: (843) 614-8888
                                                 Email: eric@akimlawfirm.com
                                                         roy@akimlawfirm.com

                                         TOPTANI LAW PLLC
                                         Edward Toptani
                                         375 Pearl Street, Suite 14106
                                         New York, NY 10038
                                         Tel: (212) 699-8930
                                         Email: edward@toptanilaw.com



                                         ATTORNEYS FOR PLAINTIFF

                                         * Pro hac vice motion forthcoming




                                    33
